Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Regarding arguments on the rejections under 35 USC 103, applicant's arguments have been fully considered but they are not persuasive.

	Applicant argues (See pg. 5 line 1 – pg. 8 line 7 from the bottom) that neither Bloecher in view of Deng nor Boekels in view of Deng disclose the feature of Applicant's method of independent claim 1 of limitations “classifying the plug connection by way of a machine-learned classifier on a basis of the feature values of the plurality of features and the feature where the classifier comprises a random forest classifier” because it would not have been obvious to modify Bloecher or Boekels to include the recited limitation “classifying the plug connection by way of a machine-learned classifier on a basis of the feature values of the plurality of features and where the classifier comprises a random forest classifier” even if random forest classifiers were known. Applicant made a note that the author of reference Bloecher is also the author of the current application implying that use of reference Bloecher is improper.
	Examiner respectfully submits that it would have been obvious to modify Bloecher or Boekels in view of Deng to disclose the recited limitations “classifying the plug connection by way of a machine-learned classifier on a basis of the feature values of the plurality of features and where the classifier comprises a random forest classifier” if random forest classifiers were known because of the following reasons.
	Bloecher discloses a joining method, in particular for connecting at least two workpieces … in order to be able to check the quality of the joined connection produced [0002] and its objective is to specify improved joining method [0006] beyond conventional profile comparison method [0003-0005]. One of the improvement by Bloecher is to record the profile of force and at least one segment of the difference profile … being mapped numerically onto a quality value. Bloecher transformed physical inspection problem into data processing problem analyzing the data points and associated features in the time-force profile (see [Fig. 5-7]).
	Since Bloecher aims to solve classifying the quality of the plug connection through data analysis/processing technique in an automated manner and in real time, when Bloecher finds a good novel classification technique using data points and its associated features, it would have been obvious for Bloecher in view of Deng to combine the random forest classification technique with the plug quality analysis problem to obtain optimal solution.
	Also regarding challenges against Bloecher reference as a prior art, Bloecher publication date is 06/06/2013, which is way prior to the grace period of current application’s priority date, 07/31/2017. Therefore, use of Bloecher reference is proper as a prior art. 
	Regarding Boekels, Boekels discloses method of monitoring the assembly of connectors ([abs]) and the quality of connector ([pg. 3 line 4-7]) using a machine-learning method ([pg. 2 line 32-35, pg. 5 line 30-37]) analyzing data, i.e. time-force profile, and associated features. The machine-leaning method even use a neural network and/or a support vector machine ([pg. 6 line 31-34]). So there is no reason why Boekels cannot be combined with Deng to use the random forest classification technique to determine the quality of connector. Furthermore, according to re-examining of current claims during reconsideration of the application, examiner re-recognizes that the claim language in current form broadly recites the use of machine-learned classification that is a random forest classifier on a basis of feature values of force-time profile. No specifics of classification process and the feature values are provided which could differentiate the current application over the prior art cited.

	Applicant continues argue (see pg. 6 line 5 – 11) that examiner’s conclusion of obviousness is based on improper hindsight reasoning since it includes knowledge gleaned only from applicant disclosure, i.e., the desirability of classifying the plug connection by way of a machine-learned classifier on a basis of the feature values of the plurality of features, where the classifier comprises a random forest classifier, to identify the fact of whether a plug connection is correct or faulty in an automated manner and in real time.
	Examiner respectfully submits examiner’s determination of obviousness does not stem from the gleaning only from applicant’s disclosure, but rather on the unbiased objective analysis on the gathered information during examination such as the scopes and breaths of the current claim limitations, prior art references, experience in examining similar cases and a recognition of industry trends. 
	The industry is observed in the flux of using machine-learning techniques for data analysis and classification and inventors are eager to apply new promising techniques to various existing problems.  Inventors want to apply new data analysis and classification algorithm to the existing conventional solutions through modification or replacement for further improvement. Therefore, it would have been obvious to combine Bloecher or Boekels with Deng to identify the fact of whether a plug connection is correct or faulty in an automated manner and in real time using a machine-learning, i.e. random forest classification technique.

	Applicant argues (see pg. 6 line 18 – pg. 7 line 4) that Deng provides no teaching for, nor motivation for, modifying Bloecher and Boekels to include applicant's method of classifying the plug connection by way of a machine-learned classifier on a basis of the feature values of the plurality of features and Deng's teaching merely provides an efficient and accurate classifier that solves the problem of a large number of features/splits by proposing a novel-tree ensemble classifier.
	Examiner respectfully submits that Deng’s teaching of providing efficient and accurate classifier that solves the problem of a large number of features/splits by proposing a novel-tree ensemble classifier is sufficient enough to combine with Bloecher and Boekels as both primary references already provide motivation (as explained above) to combined with Deng’s teaching. As presented earlier, examiner would like to share the examiner’s assessment on the current claims obtained from the examiner reconsideration as requested. The claim language in current form broadly recites the use of machine-learned classification, i.e. a random forest classifier, on a basis of feature values of force-time profile. No specifics of classification and feature values are provided which would help differentiate the current application over the prior art cited.

	Applicant also argues (pg. 7 line 8 – pg. 8 line 18) that Bloecher and Boekels provide completely different method than the applicant’s claimed method where the classifying the plug connection is done by way of a machine-learned classifier on a basis of feature values of a plurality of features.
	Examiner respectfully submits that the primary references do not have to have an identical method of classification method in obvious type rejections. If so, the claims would have been rejected based on anticipation. Since the primary references in view of Deng discloses all the limitations of the current claims, which broadly recite a use of machine learned classification in a high level of generality, the argument is not persuasive.

	Regarding arguments on the rejections under 35 USC 101, applicant's arguments have been fully considered but they are not persuasive.

	Applicant argues (see pg. 8 line 8 from the bottom – pg. 9 last line) that the claims show integrating into a practical application because claims include limitations “connecting a first plug part to a second plug part in an assembly produce the plug connection” and the examiner should withdraw the rejection based on the abstract idea.\
	Examiner respectively submits that the current claims do not belong to the categories of being considered as indicating practical application (See MPEP 2106.04(d) limitations the courts found indicative that an additional elements may have integrated the exception into a practical application). Rather, the current claims belong to areas which the courts have found do not integrate the judicial exception into a practical application. The plugging a part into other is an insignificant extra solution activity to the judicial exception (see MPEP 2106.05(g)).
	Claims fail to show that what types of plugging parts are used in the assembly process not to mention that what type of assembly process is addressed.  The claims in current form appear trying to monopolize the entire field of plugging any parts in any assembly process by broadly claiming without specific details.  Therefore, the arguments are not persuasive.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Toatley can be reached on 571-272-2059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS KAY/Primary Examiner, Art Unit 2865